DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,748,544
Ince
United States Patent 6,700,496
Francke et al.
United States Patent 7,138,926
Henry et al.
United States Patent Application Publication 2005/0139003
Cochran et al.
United States Patent Application Publication 2013/0145845
Enquist et al.
United Kingdom Patent GB 2,165,639
Renais et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-6, 12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al. in view of Enquist et al. and Cochran et al.
Renais et al. teach a housing for receiving infrared radiation.  The housing has a body (reference item 20) forming an interior region.  Within the interior region are means for receiving electromagnetic radiation; i.e., a pyroelectric detector (reference item 1).  The housing a body further comprises a flange (reference item 17).  The housing body has a window element (reference item 18) that transmits electromagnetic radiation and which comprises a first side that faces the interior and an opposite side that faces away from the interior.  In one embodiment Renais et al. state "[t]he Fresnel lens 18 is held fast against the flange 17 by a push-fit ring 21 inside the canister 20 thus providing an hermetic seal."  Renais et al. further teach "[a]ccording to the present invention a pyroelectric infra-red radiation detector comprising a pyroelectric detector element in an hermetically sealed housing, which housing comprises an aperture, is characterised in that a Fresnel lens for condensing the radiation to be detected onto the detector element is fastened over the aperture inside the canister."  The interior space can be at a vacuum or filled with an inert gas such as nitrogen.  
et al. do not teach that the body and the push-fit ring are a one-piece housing.  From Enquist et al. it is known to have a metallic housing body (reference item 9) with a flange (reference item 6) and a press fit member (reference item 7) in order to support means (reference item 2 and 4) for transmitting a gas to sensing means (reference item 3).  See figure 3.  As an alternate embodiment Enquist et al. also teach that it is known to have a one-piece housing (reference item 9) having a cantilever portion (reference item 7) and a flange portion (reference item 6) that supports means (reference item 2 and 4) for transmitting the gas.  See figure 4.
Renais et al. and Enquist et al. do not expressly teach that the flange presses window element in the direction of a cantilever seat that is integrally formed in the interior of the one-piece housing body.  Cochran et al. teach a one-piece housing (reference item 30) that has an interior that will be hermetically sealed and will hold various electronics such as a printed circuit card (reference item 84) and wiper (reference item 62).  Cochran et al. teach that the housing has a seat (reference item 36) (easily seen in figure 7) that supports a seal (reference item 48).  The housing has a flange (reference item 40) which is formed as a projection of the inner wall.  The housing has a cover (reference item 28) with an inner surface (reference item 42) that faces the interior and an outer surface (reference item 44) that faces away from the interior.  In order to form the hermetically-sealed interior the cover (reference item 28) is placed on the seal.  Then the flange is "rolled over, i.e. crimped, onto outer face 44, forcing the two parts 28, 30 together and compressing gasket 48 in the process to form sealed enclosure 31."  The hermetic seal will be both watertight and airtight.
et al. with the teachings of Enquist et al. and Cochran et al. in order to provide a pressing flange for the window as this is an alternate means for securing the window so as to reduce the risk that the window comes loose or that the vacuum is compromised.
	With regard to claim 2 Renais et al., Enquist et al., and Cochran et al. collectively teach the use of an elastic sealing element (reference item 48 in Cochran et al.) that is arranged between the seat and the first side of the window element and/or between the flanging and the second side of the window element, wherein the housing body, the window element and the sealing element or elements are kept in contact with one another in a dust-tight fashion, and/or in a watertight and/or airtight fashion, by the flanging.
	With regard to claim 4 Cochran et al. teach that it is known to provide a cover that has an outer diameter that is slightly less than the inner diameter of the circular flange.  See paragraph 47.  This will form a joint in the same manner as disclosed by the applicant.  Therefore, Renais et al., Enquist et al., and Cochran et al. collectively teach a one-piece housing body that has an inner wall in the region of the window element, and a joint is formed in flameproof fashion between the window element and the inner wall.
With regard to claim 5 Renais et al. teach that the window has a diameter and that the body is cylindrical.  The one-piece body forms a recess that will receive the window.  Therefore, Renais et al., Enquist et al., and Cochran et al. collectively teach a window element that has a cylindrical circumferential area and the one-piece housing body has a correspondingly formed recess for receiving the window element.
et al. teach a second housing part (reference item 9) that is configured to receive the transmission and/or reception means (reference item 2,) along with the corresponding electrical components and electrical connectors.  Therefore, Renais et al., Enquist et al., and Cochran et al. collectively teach a one-piece housing body that has a first one-piece housing part and a second housing part connected to the first one-piece housing part, wherein the first one-piece housing part comprises the window element and the second housing part is configured to receive the transmission and/or reception means.
With regard to claim 12 Renais et al., Enquist et al., and Cochran et al. collectively teach that the one-piece housing can be formed of a metal.  Furthermore, official notice was previously taken that the claimed materials are well known.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.  One of ordinary skill would be motivated to select one or more of the claimed materials to form Renais et al.'s and/or Enquist et al.'s housing, including using a metal such as stainless steel,  so that the housing elements are durable and do not break/degrade during use.
With regard to claim 14 the Renais et al.'s housing is cylindrical.  Furthermore, it is clear from figure 1 that a window area that is not covered by the flanging of the window element is 80% or more of the cross-sectional area.  
With regard to claim 17 Renais et al., Enquist et al., and Cochran et al. collectively teach an elastic sealing element (reference item 48 in Cochran et al.) that is inserted at the side of the cantilever seat prior to the insertion of the window element into the interior of the housing body and wherein the sealing element is brought into sealing abutment with the cantilever seat on the one hand and the window element on the other hand by the step of flanging.
et al., Enquist et al., and Cochran et al. collectively teach a cantilever seat that is integrally formed in the interior of the one-piece housing body and comprises a projection of an inner wall of the one-piece housing body.
With regard to claim 20 Renais et al., Enquist et al., and Cochran et al. teach the claimed invention including the use of a window mounted to a housing.  Renais et al. further teach using an adhesive to secure the window to a transparent filter (reference item 25) which, in turn, is coupled to the flange with an adhesive.  Furthermore, official notice was previously taken that known adhesives are elastic and would have been obvious to use so that it can expand or contract as needed due to temperature changes.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.  The use of the adhesive in addition to cantilever/seal as taught by Enquist et al. and Cochran et al. would have been obvious to one of ordinary skill in order to further ensure that the interior is hermetically sealed.  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al. as applied to claim 6 above, and further in view of Ince.
Renais et al., Enquist et al., and Cochran et al. teach a housing having two parts as discussed above.  The first part (reference item 20 in Renais et al.) is connected to the second part (reference item 9 in Renais et al.).  This connection must be hermetic.  
Renais et al. is silent as to how the second housing piece is actually joined to the first housing piece.  However, the applicant states that their flameproof connection is a threaded coupling.  A flameproof threaded coupling would also be a hermetically-sealed coupling as gases could not enter the joined housing.  Official notice was previously taken that threaded couplings are well known and one of ordinary skill would be motivated to use these so that the second 
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al., Enquist et al., and Cochran et al. with the teachings of Ince in order to couple the first and second housing members using a threaded connection as it is known such connections are hermetic and this would further allow the two housings to be detached so that a defective sensor can be replaced.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al., as applied to claim 6 above, and further in view of Ince and Henry et al.
Renais et al., Enquist et al., and Cochran et al. teach a housing having two parts as discussed above.  The first part (reference item 20 in Renais et al.) is connected to the second part (reference item 9 in Renais et al.).  This connection must be hermetic.  
Renais et al. is silent as to how the second housing piece is actually joined to the first housing piece.  However, the applicant states that their flameproof connection is a threaded coupling.  A flameproof threaded coupling would also be a hermetically-sealed coupling as gases could not enter the joined housing.  Official notice was previously taken that threaded couplings are well known and one of ordinary skill would be motivated to use these so that the second housing can be removed from the first housing when the detector needs to be replaced.  et al. teach that threaded connections can be used to join two cylindrical housing members (reference items 12 and 14) such that the outer faces of the respective housing members are beside each other as seen at least in figure 1 and 1b.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al., Enquist et al., and Cochran et al. with the teachings of Ince and Henry et al. in order to couple the first and second housing members using a threaded connection as it is known such connections are hermetic and this would further allow the two housings to be detached so that a defective sensor can be replaced.
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Renais et al., Enquist et al., and Cochran et al. as applied to claim 1 above, and further in view of Francke et al.
Renais et al., Enquist et al., and Cochran et al. teach the claimed invention including the need for the window to be transparent to the electromagnetic radiation which is desired to be measured such as infrared radiation.  Renais et al.'s window can be formed of a polymer such as polyethylene. Official notice is taken that infrared radiation occurs in the wavelength range from about 780 nm to about 1 mm (0.78 µm to 1,000 µm).  Renais et al.'s window is taught as transmitting electromagnetic radiation in the wavelength range from 8 µm to 14 µm.
et al., Enquist et al., and Cochran et al. do not expressly state that there is a signal evaluation unit as part of means for receiving electromagnetic radiation.  Francke et al. teach an electromagnetic radiation sensor having a housing (reference item 11), a window element (reference item 13), and a sensor (reference item 12).  The window can be formed of a quartz and can transmit electromagnetic radiation in a range such as 150 nm to 280 nm (0.15 µm to 0.28 µm).  Also within the housing is a sensor signal evaluation unit (reference item 15).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Renais et al., Enquist et al., and Cochran et al. with the teachings of Francke et al. in order to form the window using a preferred material such as a polymer or quartz so that the desired wavelength range can be transmitted to the detector.  Furthermore, there is no patentable difference as to where the signal evaluation unit is located (within the housing or external to the housing) as in either case the detector's signal must always be processed so that the user can be informed of the results. 
Additional Prior Art
United States Patent 3,539,803 to Beerman teaches a one-piece protected housing for means to detect/receive electromagnetic radiation.  The one-piece housing (reference item 12) has a generally cylindrical shape with an upper portion forming a seat (not numbered).  Within the housing are the various means (reference item 14, 26) for receiving the radiation.  Mounted to the housing is a circular/cylindrical window element (reference item 13) such that the window rests on the seat.  The window has a first side that faces the interior of the housing.  The window has a second side that faces away from the interior.  The window "is characterized by being 
United States Patent Application Publication 2011/0168899 to Cheshire et al. teach that it is known to use an adhesive (reference item 179) to secure a light transmitting elements (reference item 72) to a housing (reference item 75).
Allowable Subject Matter
Claims 3 and 15 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot as new grounds of rejection are provided based on Renais et al. and Enquist et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856